Citation Nr: 0409507	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  97-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired right 
hip disorder.

2.  Entitlement to service connection for a skin disorder, claimed 
as skin cancer due to exposure to ionizing radiation.

3.  Entitlement to an evaluation in excess of 20 percent for 
cervical spine arthritis.

4.  Entitlement to an evaluation in excess of 20 percent for 
status post laminectomy for protruded intervertebral disc, left 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1940 to 
September 1945, from July 1950 to October 1951, and from February 
1952 to June 1961.

This matter is on appeal to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  In October 2002 the Board issued a 
decision in this case that addressed numerous other issues in this 
appeal.  The veteran did not appeal the Board decision on any of 
the issues finally decided in the October 2002 decision.  The 
Board advised the veteran through the October 2002 decision that 
further development would be undertaken on the issues listed on 
the title page of this decision.  

In April 2004, the Board granted the veteran's motion to advance 
his appeal on the Board's docket.

The record shows that the veteran asserted in his substantive 
appeal that he incurred disability as a result of exposure to 
various substances including "chemicals" in addition to exposure 
to ionizing radiation.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for clarification, and any 
indicated appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.



REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefit Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board by the United States Court 
of Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

In July 2001 the RO issued a VCAA notice letter to the veteran 
which is essentially compliant with Quartuccio, supra.

In Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. § 
20.1304, it allows the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  The CAFC held that this is 
contrary to the requirement of 38 U.S.C. § 7104(a).  There is no 
waiver of the additional evidence that the Board developed.  




Also it appears that the examiner was not provided with the 
revised rating criteria for intervertebral disc syndrome (IVDS) as 
the Board had requested.  Further, the recently revised rating 
criteria for the spine other than IVDS are applicable here and 
their application requires further medical review to support an 
informed determination. 

("It is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one." (emphasis added)).  
Accordingly, further development is warranted.

The appellant claims that exposure to ionizing radiation during 
military service is linked to skin cancer including melanoma.  It 
would seem from the record and medical evidence that the reference 
to "myeloma" is a mischaracterization since nowhere is multiple 
myeloma reported and that the intent was to claim melanoma of the 
skin as a residual of exposure to ionizing radiation.  

The veteran filed a VA compensation claim in 1996 for residuals of 
radiation exposure that viewed liberally asserted ionizing 
radiation exposure from bomb detonations.  His reply to a VA 
radiation exposure questionnaire is of record.  

Medical records on file mention a history of melanoma removal 
several years ago and other skin disorders that appear to be 
included in this claim.  A VA clinical record in August 1999 
states that the veteran had a well-healed scar from removal of 
melanoma from the right forearm, apparently in 1991.  While Board 
believes this is evidence that skin cancer, a radiogenic disease 
under 38 C.F.R. § 3.311 exists, the information of record consists 
exclusively of history provide by the veteran.  

For example a clinical record entry in 1994 noted melanoma of the 
right forearm several years earlier, but the medical record 
confirming this history is absent, and the extensive mandatory 
development required under section 3.311 demands greater certainty 
regarding the diagnosis.  Also, the development letter the veteran 
received in 1996 did not fully apprise him of the requirements of 
section 3.311(b)(4) as he seems to claim other skin disorders as a 
result of radiation exposure, for example actinic keratosis.  

The claim as it now stands shows the veteran did not confirm that 
he participated in a radiation-risk activity on the basis of his 
military duty.  Thus, he was not a radiation-exposed veteran and 
as a result the claim is grounded in 38 C.F.R. § 3.311 rather than 
38 C.F.R. § 3.309(d).  However, even though skin cancer is not a 
disease that may be presumed service-connected in a radiation 
exposed-veteran, the claim requires initial development as set out 
in section 3.311(a)(2)(iii).  

The current adjudication principles that apply to claims brought 
under 38 C.F.R. § 3.311 were established in Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994), and subsequently codified at section 
3.311(b)(4).  They provide that the appellant should have the 
opportunity to specify any disability he alleged was a residual of 
exposure to ionizing radiation.

The Defense Threat Reduction Agency (DTRA) has not advised VA the 
veteran was not a member of forces that engaged in the occupation 
of Hiroshima or Nagasaki or that he was located at either site 
during his military service or elsewhere in Japan.  Any report 
should include dose information for occupation forces.  After 
initially reviewing the claim, the RO did not develop the 
appellant's claim under 38 U.S.C.A. § 3.311(b)(1) to determine if 
the threshold elements needed to proceed had been established.  

The Board must point out that section 3.311(a)(2)(iii) directs 
dose determination in a claim such as the appellant's.  It 
requires that a dose estimate is to be made by the VA Under 
Secretary for Health, after all available information concerning 
exposure is obtained by the RO (emphasis added).  The development 
actions must comply with the holding in Earle v. Brown, 6 Vet. 
App. 558 (1994).  

The RO has the responsibility to obtain information that could 
assist in the preparation of a dose estimate for the veteran.  The 
requirements regarding the preparation of a dose assessment by VA 
are unique to claims brought under section 3.311(a)(2)(iii).  The 
responsibility for dose estimate preparation by VA in claims 
brought under section 3.311(a)(2)(iii) is clear from the 
regulation and must be based upon all available information.  The 
Board is bound by the regulations.  38 C.F.R. § 19.5.  The RO did 
not develop the claim under 38 C.F.R. § 3.311(b)(4) although it 
was argued that the veteran had a radiogenic disease.  See 38 
C.F.R. § 3.311(a)(1), (b)(1).

The Board must observe that section 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the appellant's.  

The regulation clearly directs that all records obtained will be 
forwarded to the Under Secretary for Health for preparation of a 
dose estimate, to the extent feasible, based on available 
methodologies.  This is not discretionary and the claim must be 
referred to the Under Secretary for Health as provided in the 
regulation if it is determined that the veteran had a radiogenic 
disease and met other criteria as discussed in section 3.311(a).  

The requirements regarding the preparation of a dose assessment by 
VA is unique to claims brought under section 3.311(a)(2)(iii).  VA 
may rely upon dose data provided by the Department of Defense in 
cases brought under sections 3.311(a)(2)(i) or (a)(2)(ii).  

The responsibility for dose estimate preparation by VA in claims 
brought under section 3.311(a)(2)(iii) is clear from the 
regulation and must be based upon all available information.  This 
would include any information contained in treatment records or 
other records that might contain radiation dose information as 
discussed in M21-1, Part III, para. 5.12 DEVELOPMENT OF IONIZING 
RADIATION EXPOSURE.  

Regarding service connection for disability of the right hip, the 
record does contain the contention that right hip disability, 
right total hip replacement, is the result of injury during 
military service.  There does not appear to have been medical 
examination/opinion.  Since two of the essential elements are 
established in the record, a medical examination/opinion regarding 
nexus is deemed necessary to decide the claim.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the claim is remanded for the following action:  

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC or RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  Such notice should specifically 
apprise the appellant of the evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or information, and 
of the appropriate time limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


3.  The appellant, under the provisions of 38 C.F.R. § 
3.311(b)(4), should be afforded the opportunity to cite or submit 
competent scientific or medical evidence that any disability he 
claims related to radiation exposure is a radiogenic disease 
unless such disease is listed under 38 C.F.R. § 3.311(b)(2) and 
the diagnosis is established in the record.  

4.  The Secretary must inform the appellant to submit any studies 
he seeks to rely on, attempt to obtain them or, at a minimum, 
provide citations so VA can access them.  He should also identify 
the health care provider who treated him initially for melanoma. 

The VBA AMC should obtain the appellant's authorization to obtain 
any medical records he identifies that contain information related 
to any disease he contends is a residual of exposure to ionizing 
radiation.  

He should be asked to identify any medical professional who has 
advised him of such a relationship for a disease not deemed 
radiogenic under existing regulations.  

5.  If the requirements of 38 C.F.R. § 3.311(a)(1) and 38 C.F.R. § 
3.311(b)(4) are met, the VBA AMC as provided in 38 C.F.R. § 
3.311(a)(2)(iii) should insure that all likely sources that may 
contain information of the veteran's claimed exposure to radiation 
have been contacted including the DTRA.  


If the VBA AMC determines that such development has been 
accomplished, the records which have been obtained, including any 
available service records regarding his location, sources he 
identified, and the records, information and the veteran's 
statements concerning his exposure, should be referred to the 
Under Secretary for Health for the preparation of a dose estimate, 
which may include a determination of no exposure.  

If it is determined that the veteran was exposed to ionizing 
radiation in military service, as claimed, the issue should be 
further developed under 38 C.F.R. § 3.311(c) as provided under § 
3.311(b)(1).  The methodology relied on to construct the dose 
estimate should be thoroughly explained. 

In any review of the claim under 38 C.F.R. § 3.311(c), any opinion 
from the VA Under Secretary for Benefits, or designee of the VA 
Under Secretary for Benefits, of no reasonable possibility that a 
claimed disability was caused by inservice exposure, if so 
concluded, must be thoroughly explained and provide adequate 
rationale for any conclusion or conclusions reached.  

In accordance with the guidance in Stone v. Gober, 14 Vet. App. 
116 (2000), such an opinion need not explicitly discuss each of 
the 38 C.F.R. § 3.311(e) factors, but it must be more than a 
cursory explanation and a mere restatement of any opinion obtained 
from the office of the VA Under Secretary for Health.  


6.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his cervical/lumbar spine 
disorders since February 2003, and right hip disorder(s) since 
service.  He should be requested to complete and return the 
appropriate release forms so that VA can obtain any identified 
evidence.  All identified private treatment records should be 
requested directly from the healthcare providers.  Regardless of 
the veteran's response, the VBA AMC should obtain all outstanding 
VA treatment reports.  All information which is not duplicative of 
evidence already received should be associated with the claims 
file.

7.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. § 5103A(b)(2)).

8.  The VBA AMC should arrange for VA special orthopedic and 
neurologic examinations by an orthopedic surgeon or other 
available appropriate medical specialist, and neurologist, 
respectively, including on a fee basis if necessary for the 
purpose of ascertaining the current nature and extent of severity 
of his cervical spine and lumbar spine disability, and the 
etiology of any right hip disorder(s) found present.

The claims file, copies of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003), 
copies of the previous and amended criteria for rating IVDS and 
the spine, and a separate copy of this remand must be made 
available to and reviewed by the examiners prior and pursuant to 
conduction and completion of the examinations.  The examiners must 
annotate the examination reports that the claims file was in fact 
made available for review in conjunction with the examinations.  
Any further indicated special studies must be conducted.  It is 
requested that each examiner address the following medical issues:

(a) Does the service-connected cervical or lumbar spine disability 
involve only the joint structure, or does it also involve the 
muscles and nerves?
(b) Does the service-connected cervical or lumbar spine disability 
cause weakened movement, excess fatigability, and incoordination, 
and if so, can the examiners comment on the severity of these 
manifestations on the ability of the appellant to perform average 
employment in a civil occupation?  If the severity of these 
manifestations cannot be quantified, the examiners should so 
indicate.
(c) With respect to the subjective complaints of pain, the 
examiners are requested to specifically comment on whether pain is 
visibly manifested on movement of the spine, the presence and 
degree of, or absence of, muscle atrophy attributable to the 
service-connected cervical or lumbar spine disability, the 
presence or absence of changes in condition of the skin indicative 
of disuse due to the service-connected spine disabilities or the 
presence or absence of any other objective manifestation that 
would demonstrate disuse or functional impairment due to pain 
attributable thereto.

(d) The examiners are also requested to comment upon whether or 
not there are any other medical or other problems that have an 
impact on the functional capacity affected by the service-
connected spine disabilities and if such overlap exists, the 
degree to which the nonservice-connected problem(s) creates 
functional impairment that may be dissociated from the impairment 
caused by the service-connected spine disabilities.  If the 
functional impairment created by the nonservice-connected 
problem(s) cannot be dissociated, the examiners should so 
indicate.

(e) Is it at least as likely as not that any right hip disorder(s) 
found on examination is/are related to service on any basis, 
including an injury the veteran reported having sustained during 
service, or if preexisting service was/were aggravated thereby?  
The examiner must also comment as to whether any right hip 
disorder(s) found on examination is/are due to post service 
causes, or both service and post-service causes.

Any opinions expressed by the examiners must be accompanied by a 
complete rationale.

9.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination reports and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  Stegall v. West, 11 Vet. App. 
268 (1998).
In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

10.  After undertaking any development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claims of entitlement to service connection for claimed 
residuals of exposure to ionizing radiation and a disability of 
the right hip, and increased ratings for disability of the 
cervical spine and lumbar spine.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include a 
summary of the evidence and applicable laws and regulations, not 
previously provided in the SOC or SSOC for these claims, 
considered pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the appellant unless he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in a 
denial.  38 C.F.R. § 3.655 (2003).  


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

